                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                              CASE NO. 5:18-CV-00083-TBR-LLK

VARINA FALKNER-DOSS                                                                     PLAINTIFF

v.

M.B.T. TRANSPORT, INC., et al.                                                      DEFENDANTS

                           SETTLEMENT CONFERENCE ORDER

       Senior Judge Thomas B. Russell referred this matter to Magistrate Judge Lanny King for

ruling on all discovery motions. [DN 7]. Further, it was referred to Judge King for a settlement

conference. [DN 91].

       On May 18, 2020, the Court conducted a telephonic status conference with counsel for all

parties in attendance. [DN 94]. Following discussions with counsel at that time, IT IS HEREBY

ORDERED:

       Counsel shall review the entirety of this Order. Counsel shall further send a copy of

the Order and discuss it in detail with his or her client(s), as well as any persons required to

attend the settlement conference (see infra). Anyone who fails to comply with any provision

of this Order may be subject to the full range of sanctions authorized by law.

       The Court’s Settlement Conference Order setting a Settlement Conference for June 2,

2020, [DN 94], is hereby VACATED.

       A settlement conference is now set to take place at: United States Courthouse, 501

Broadway, Paducah, Kentucky, on July 21, 2020, commencing at 9:30 a.m. Central Time

(10:30 a.m. Eastern Time). In addition to counsel who will try the case being present, it is

required that each party, armed with full discretion, shall also attend in person. If a corporation or


                                                  1
other collective entity is a party, a duly authorized party representative shall be present. The party

representative must have full settlement authority, meaning he or she must be fully authorized to

approve a settlement and must have authority to change the party’s valuation of the case and

settlement posture at any point during the conference. If a party representative has a limit, or

“cap,” on his or her authority, or requires telephone consultation with the corporate office, this

requirement is not satisfied.1 Do not fail to bring your client, or a fully authorized client

representative, to the settlement conference.

        All participants will be allowed to bring their cell phones into the Courthouse during the

settlement conference.

        No later than the close of business on July 14, 2020, the Parties shall deliver directly to the

Magistrate Judge, ex parte settlement conference statements that specify their respective settlement

positions and must include the following (or state if any of the requested information is

unknown):

        1) A candid assessment of the strengths and weaknesses of both sides of the case;

        2) An appraisal of the issue of liability;

        3) A listing of the parties and the names and job titles of the party representative(s) who

            will be attending the settlement conference as well as a description of their relationship

            to the case at issue;

        4) A description of any applicable or potentially applicable insurance coverage;


1
  See Holly v. UPS Supply Chain Sols., Inc., No. 3:13-CV-980-DJH-CHL, DN 38 (W.D. Ky. Mar. 27,
2015), objections overruled by No. 3:13-CV-980-DJH-CHL, DN 58, 2015 WL 4776904, at *5-6, (W.D.
Ky. Aug. 12, 2015) (Imposing sanctions for appearing at a settlement conference with representative who
had to “call the home office” to obtain variance from a predetermined cap on authority in violation of the
settlement conference order.).


                                                     2
       5) An itemization of special damages and evaluation of causation for same;

       6) An evaluation of non-economic damages and evaluation of causation for same;

       7) A description of the status of discovery to date and discovery to be taken in the future;

       8) An assessment of the economic cost of proceeding to trial;

       9) The status of settlement negotiations to date, including the amounts of any

           offers/demands made by each party; and

       10) A draft settlement agreement, if the party anticipates requesting special terms, such as

           a confidentiality or indemnity provision, be included in a final settlement agreement.

       Each statement is to be furnished only to the Court and not the other side. The statements

shall not be filed with the Clerk of the Court, but shall be furnished by emailing same to the

undersigned, in .pdf format, to Judge_King_Chambers@kywd.uscourts.gov.

       All counsel are advised that the Magistrate Judge may conduct ex parte calls in advance

of the settlement conference regarding attendance at the conference, the party’s valuation of the

case, and other matters related to settlement only.

       IT IS FURTHER ORDERED that at least 14 days prior to the settlement conference,

Plaintiff’s counsel shall submit a written itemization of damages and settlement demand to

Defendant’s counsel with a brief explanation of why such a settlement is appropriate. No later

than 7 days prior to the settlement conference, Defendant’s counsel shall submit a written offer to

Plaintiff’s counsel with a brief explanation of why such a settlement is appropriate.

       IT IS FURTHER ORDERED that if a party believes that special circumstances justify

an exception to any part of this Order, including the individuals required to attend the conference,

counsel   for    that   party   must    contact       Judge   King’s   chambers   by    e-mail    at


                                                  3
Judge_King_Chambers@kywd.uscourts.gov at least fourteen (14) days before the date of the

scheduled conference.    An exception to this Order will only be granted for extraordinary

circumstances. No exception will be effective until it has been approved by the Court.

       IT IS FURTHER ORDERED that the Court shall conduct a telephonic status conference

on July 6, 2020, at 2:00 p.m. Central (3:0 p.m. Eastern). At that time, counsel shall connect to

the call by dialing the toll-free meeting number 1-877-848-7030 and entering access code

7238577# when prompted.

       IT IS SO ORDERED.
        May 20, 2020




c:     Counsel of Record
p:     0.11




                                               4
